SEPARATE CONCURRING OPINION.
Thompson, J.
— My mind has wavered somewhat upon this case, but it has always come back to the same starting point, and that is this: In order to hold a person for damages in an action of tort for a misrepresentation made by his agent in effecting a sale or other contract for him, one of four things must occur: Either (1) he must have authorized the agent to make the *103particular representation ; or (2) lie must have authorized him to make representations generally respecting the subject-matter of the sale or contract; or (3) he must have held him out as' so authorized ; or (4) in any oí these cases he must have ratified his fraud after it was committed. None of these grounds of liability exist in the present case, and it is only upon the third ground that the attempt is made to charge these defendants. But this third ground fails equally with the others, for the following reasons. This was not a sale by these defendants of their own cattle, but it was an administrator’’ s sale. There is no implied warranty at such a sale, but the implication or presumption of law is that the sale takes place subject to the rule of caveat emptor: That the purchaser must look out as to the quality of the thing which he buys. When, therefore, a man bids at such a sale, he knows that in respect of the quality of the chattel he is buying he takes his own risk and proceeds upon his own judgment. In the absence of some evidence to the contrary he has no right to suppose that an agent of the administrator is authorized to bind the administrator by warranting anything or representing anything, because he knows that at' such a sale the administrator does not warrant anything or represent anything. It cannot, therefore, be said that, from the mere fact of allowing a subordinate employe, — a mere herdsman, — to get out and circulate a hand-bill advertising himself as manager of the sale, the administrator holds him out to those who know that it is an administrator’s sale, as authorized to make any representations touching the subject-matter of the sale which will bind the administrator personally. The case is entirely different from the case where a man sends an agent out to manage a sale for himself personally, or where he puts a salesman behind a counter to sell his own goods.
*104The question, then, is whether there were any circumstances attending this sale which repelled the presumption of law above stated and authorized the inference on the part of any of the attending buyers — - or more especially on the part of this plaintiff — that Harris was authorized to represent anything in respect of the quality of the cattle. Not only are there no such circumstances, but all the circumstances strengthen the presumption that there was no snch authorization and no such holding out as entitled the plaintiff to regard any representation made as being the representation of these defendants, — either as coming from them directly or as representations for which they would be responsible in law. The fact that he advised one of the defendants not to warrant anything beyond title and pedigree, and that such was the distinct announcement of the auctioneer and the condition under which he bid, entirely negatives the conclusion that he could have acted upon the representations of Harris in making the purchase with the conception that they were the representations of the defendants. He may have an action against Harris personally; I do not think it necessary to discuss that. But, for the reasons which I have stated, it seems to me that the rule of respondeat superior does not exist in this case — that the chain of connection between the principal and agent — which identifies their acts and charges the former with responsibility for the acts of the latter, is in this .case entirely broken, or, rather, never existed.
I am not prepared to say that I disapprove of any of the language of my brother Biggs in either of the opinions which he has delivered ; but as my mind has drifted in a somewhat different channel, I have thought it proper to state my particular reasons for concurring in the decision.